Citation Nr: 0121968	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  93-19 881	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.



REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for residuals of 
a right wrist injury.

In August 1995, the Board remanded the case to the RO for 
additional development.  Subsequently, in a September 1997 
decision, the Board denied the claim.  The veteran appealed 
the Board's September 1997 decision to the United States 
Court of Veterans Appeals (Court).  In an October 1998 order, 
the Court granted a joint motion of the parties requesting 
that the Court vacate the Board's September 1997 decision and 
that the issue be remanded for further development and 
readjudication.  In February 1999, the Board remanded the 
case to the RO for further development.

In April 2000, the Board denied the claim for service 
connection on the basis that it was not well grounded.  The 
veteran appealed to the Court.

There was a significant change in the law during the pendency 
of the case on appeal to the Court.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the Secretary of Veterans Affairs submitted a motion to 
vacate the Board's April 2000 decision and to remand the 
matter for readjudication in light of the VCAA.  In a January 
2001 order, the Court granted the Secretary's motion, vacated 
the Board's April 2000 decision, and remanded the matter for 
readjudication.


REMAND

The Board finds that further development of the evidence is 
warranted on the claim for service connection for residuals 
of a right wrist injury.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Service medical records reflect no complaints or findings 
pertaining to a right wrist injury or disability.  The 
earliest medical evidence of a right wrist disability is 
dated in November 1985, more than fifteen years after the 
veteran was discharged from active duty.  Specifically, a 
November 1985 VA bone scan revealed findings of "uptake in 
the right wrist without any associated hyperemia to the area, 
change is most likely due to degenerative arthritis of the 
wrist, however, healing fracture cannot be ruled out."  
Prior to this bone scan, a September 1985 VA outpatient 
record showed that active range of motion of the right upper 
extremity was within normal limits.  Four months after the 
bone scan, in February 1986, an Administrative Law Judge of 
the Social Security Administration (SSA) issued a decision, a 
copy of which is in the claims file, denying disability 
benefits from the SSA, and in that decision the Judge noted, 
"The claimant did not allege any problems with his right 
arm, wrist, or hand during the course of his testimony; and 
he admitted that his dominant hand is his right one.  Thus, 
there is no reason to find any loss of effective use of his 
'good' arm, wrist, and hand."

A November 1990 VA bone scan report showed "a focus of 
rather marked increased activity involving the medial portion 
of the right wrist in the region of the navicular bone."  
The examiner further noted, "While this may be secondary to 
severe degenerative change, the possibility of a fracture 
should be considered . . . ."  On a February 1991 VA 
radiology consultation, the impression was chronic fracture 
of the right navicular with pseudoarthrosis.

The veteran first alleged that he sustained a fracture to the 
right wrist in service in a statement dated in June 1992.  
Prior to that, medical evidence of record shows that, when 
informed of the fracture of the right wrist shown on 
radiology studies, he was unable to recall sustaining any 
injury to the wrist.  In this regard, on a VA medical center 
(VAMC) report of hospitalization in February-March 1992, the 
diagnosis was nonunion of right scaphoid fracture, and the 
medical history showed that the veteran "is unable to recall 
significant trauma in the past which may have been associated 
with his original injury."  It was noted that he "had had 
right wrist pain for several years."  The veteran underwent 
surgery on the right wrist on February 25, 1992, 
specifically, an open reduction internal fixation with Russe 
bone graft, right scaphoid nonunion.

VA Radiology Consultation reports, dated in April, May, June, 
July, and September 1992, are of record.  On the April 1992 
report, the "Requestor" was noted to be "Vichick, Donald 
A." and, under "Clinical History", it was noted, "Right 
wrist . . . scaphoid healing, per Dr. Vichick."  The April 
1992 report showed an internal fixation of a displaced 
scaphoid fracture with a bone graft site identified in the 
distal radius.

In June 1992, the veteran submitted a statement to the RO 
claiming service connection for residuals of a right wrist 
injury.  He stated that, when he was shot in the left wrist 
while serving in Vietnam, he jumped out of a dump truck and 
tripped and caught himself with his right hand.  He stated 
that he heard something pop in his right wrist and that when 
he told doctors about it they said it was a sprain.  He 
further stated that his right wrist had given him trouble 
since then.

On a January 1993 VA Bones examination, the examiner noted, 
under Diagnosis, "Old injury, right wrist with scaphoid 
fracture.  Recent surgical repair of previous scaphoid 
fracture, right wrist.  Residual disability is moderate."

In a June 1993 rating decision, the RO denied service 
connection for residuals of a right wrist injury.  The 
veteran appealed this decision to the Board.  In his July 
1993 substantive appeal, the veteran stated, "Orthopedic 
Surgeon Dr. Vischick (sic) claimed that my right wrist had a 
break in it which was over 20 years old."

In an August 1995 remand, the Board instructed the RO to 
advise the veteran to submit a statement from Dr. Vichick 
supporting the assertion made in the substantive appeal.  In 
August 1995, the RO so advised the veteran and provided him 
with "release of information" forms which would permit the 
RO to obtain private medical evidence.  In September 1995, 
the RO received a statement from the veteran that he "had 
not had any treatment anywhere except the VA hospital in 
Albuquerque."

In a letter received in November 1996, the veteran stated, in 
pertinent part, "I say again that the bone was broken some 
20 years or more earlier, which was stated by Dr. Vischick 
(sic), who operated on my wrist."  He also stated that he 
had received physical therapy at Rehoboth-McKinley Christian 
Hospital.

In September 1997, the Board denied the claim for service 
connection for residuals of a right wrist injury as not well 
grounded.  In a joint motion granted by Court Order in 
October 1998, it was stated that the case must be remanded 
pursuant to the Court's holding in Robinette because "VA 
must inform the appellant that he should submit the medical 
records from Rehoboth McKinley Christian Hospital reflecting 
treatment for his right wrist disability . . . ."  Joint 
Motion at 7.

On remand from the Board, the RO obtained physical therapy 
progress notes pertaining to the right wrist from Rehoboth 
McKinley Christian Hospital, dated from July 1992 to August 
1992, and associated them with the claims file.  The RO again 
informed the veteran to submit evidence from Dr. Vichick and 
again provided him with the appropriate release forms to 
enable the RO to assist him in obtaining private records.  
The veteran did not submit any evidence from Dr. Vichick.

Because the April 1992 VA Radiology Consultation report had 
shown Dr. Vichick as the "Requestor" of the radiology 
study, it appeared that Dr. Vichick might have been a VA 
employee at that time.  Therefore, the RO documented the file 
with a computer search for Dr. Vichick in a VA employee 
directory where no listing of him was found.  Moreover, the 
Board noted that the 26th Edition of the AMA Directory of 
Physicians in the United States (1999) listed Donald Anthony 
Vichick, M.D., as an orthopedic specialist, hand surgeon, 
practicing in Albuquerque, New Mexico.

The VCAA requires the VA to make "reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies" to the VA and authorizes the 
VA to obtain.  In light of this provision, the Board will 
remand the claim again and instruct the RO to once again 
conduct a search of the VA employee directory to make sure 
that Dr. Vichick is no longer employed by VA.  If he is not, 
then the RO must write to the veteran and inform him that it 
appears that Dr. Vichick is now in private practice and that, 
according to the 26th Edition of the AMA Directory of 
Physicians in the United States (1999), he was in private 
practice in Albuquerque, New Mexico.  The RO should further 
inform the veteran that, if he completes the appropriate 
release forms adequately identifying Dr. Vichick's address, 
the RO will attempt to assist him in obtaining a statement 
from Dr. Vichick to support the statement made by the veteran 
that Dr. Vichick told him in 1992 that the fracture of the 
right wrist was more than 20 years old.

Regardless of whether attempts to obtain a statement from Dr. 
Vichick are successful or not, the RO must schedule the 
veteran for a VA examination by an examiner who will review 
all the medical evidence of record pertaining to the right 
wrist fracture and render an opinion on the likely time of 
onset of the fracture.  Concerning this the Board notes that 
the new law provides, in pertinent part, 

In the case of a claim for disability 
compensation, the assistance provided by 
the Secretary under subsection (a) shall 
include providing a medical examination 
or obtaining a medical opinion when such 
an examination or opinion is necessary to 
make a decision on the claim. . . .

The Secretary shall treat an examination 
or opinion as being necessary to make a 
decision on a claim . . . if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant) --

(A)  contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(c) (emphasis 
added).

In this case, there is competent evidence that the claimant 
has a current disability of the right wrist, shown by medical 
evidence of record as a scaphoid fracture that had been 
surgically repaired in February 1992.  Moreover, "taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)", the 
statements of the claimant indicate that the disability may 
be associated with his service.  Specifically, the veteran 
stated in June 1992 that, when he was shot in the left wrist 
while serving in Vietnam, he jumped out of a dump truck and 
tripped and caught himself with his right hand and that he 
heard something pop in his right wrist.  He claims that the 
"pop" that he heard in service in 1969 was the fracture to 
the right wrist first shown by a November 1985 bone scan.

However, whether a fracture to the right wrist, first shown 
in November 1985, could have been sustained more than 15 
years earlier without causing any residual disability during 
those years is a medical issue requiring medical evidence for 
its resolution.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Because the record does not contain sufficient 
medical evidence for the Board to render a finding on this 
matter, a remand for a medical opinion is required under the 
new law.

Accordingly, this case is REMANDED for the following:

1.  The RO should once again conduct a 
search of the VA employee directory to 
make sure that Dr. Donald A. Vichick is 
not presently employed by VA.  If he is 
not, then the RO must write to the 
veteran and inform him that it appears 
that Dr. Vichick is in private practice 
and that, according to the 26th Edition 
of the AMA Directory of Physicians in the 
United States (1999), he was practicing 
in Albuquerque, New Mexico.  The RO 
should further inform the veteran that, 
if he completes the appropriate release 
forms adequately identifying Dr. 
Vichick's current address, the RO will 
attempt to assist him in obtaining a 
statement from Dr. Vichick to support the 
statement made by the veteran that Dr. 
Vichick told him in 1992 that the 
fracture of the right wrist was at that 
time more than 20 years old.

2.  The RO should also request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the course of this 
appeal for his right wrist disorder.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
and any other pertinent information 
identified by the appellant that have not 
been previously secured.
3.  The RO should schedule the veteran 
for an examination to obtain a medical 
opinion on the medical matter to be 
resolved in this case.  The claims file 
must be made available to the examiner 
for review of the pertinent medical 
evidence in the case.  The examiner must 
render a diagnosis of all right wrist 
pathology found on examination.  All 
tests needed to establish such diagnosis 
should be conducted.  The examiner must 
review the medical records in the claims 
file pertaining to a right wrist 
disorder, and must express an opinion as 
to whether the right wrist fracture, 
which underwent surgical repair in 1992 
and was first reported on a November 1985 
bone scan, was sustained in service in 
1969.  If the opinion cannot be stated in 
terms of medical certainty, the examiner 
should express the opinion in terms that 
reflect a range of probability or 
possibility.  Specifically, the examiner 
should state, for example in this case, 
whether it is -- "very likely", 
"likely", "possible, but not likely", 
"not very likely", or "as least as 
likely as not" -- that fracture of the 
right wrist discovered on a bone scan in 
1985 was sustained in 1969.  The examiner 
should provide the rationale for the 
opinion expressed in the examination 
report.  Such rationale should include an 
explanation about examiners' use of the 
term "old" fracture in examination 
reports and whether examiners are able to 
ascertain how old an "old" fracture is 
when one is discovered on a bone scan or 
X-ray.  The rationale should also include 
a discussion of the likelihood that a 
fracture serious enough to require 
surgical repair in 1992 was sustained in 
more than 20 years earlier in 1969 and 
whether it is unusual that a fracture 
such as the one in this case would have 
caused no documented symptoms between 
1969 and 1992, even during tests of 
active range of motion of the right upper 
extremity such as the one recorded in the 
VA outpatient record dated in September 
1985.

4.  The RO must ensure that the 
development ordered above is completed in 
full.  The RO must also ensure that any 
further notification or development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

5.  The RO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case , and given the opportunity to 
respond.

The case should then be returned to the Board, if in order, 
for further appellate review.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


